Citation Nr: 1025652	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, 
which denied the Veteran's claim for a TDIU.  Jurisdiction of 
this matter has since been transferred to that of the RO located 
in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of this proceeding has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The competent medical evidence of record supports a finding that 
the Veteran's service-connected right and left knee replacements, 
left knee degenerative joint disease, and right hip degenerative 
joint disease (orthopedic disorders) render him unable to secure 
or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a 
complete grant of the benefit sought on appeal, no further action 
is required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) and the implementing regulations. 

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In order to be granted a TDIU, however, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is currently service-connected for (i) 
a total right knee replacement (60 percent disabling), (ii) a 
total left knee replacement (30 percent disabling), (iii) 
tinnitus (10 percent disabling), (iv) left knee degenerative 
joint disease (10 percent disabling), (v) right hip degenerative 
joint disease (10 percent disabling), (vi) bilateral hearing loss 
(10 percent disabling), and (vii) a knee replacement scar, (zero 
percent disabling).  The Veteran has one disability rated more 
than 40 percent disabling and combined disability rating of 90 
percent, satisfying the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  

After reviewing the evidence of record, the Board finds that the 
Veteran service-connected right and left knee replacements, left 
knee degenerative joint disease and right hip degenerative joint 
disease (orthopedic disorders) render him unable to secure and 
follow a substantially gainful occupation.

The Veteran maintains that he is incapable of sustaining 
employment due to his service-connected orthopedic disorders.  In 
a May 2007 statement, the Veteran's former employer states that 
the Veteran was unable to perform the essential functions of his 
job, following his bilateral knee replacement.  Further, at his 
May 2010 Board hearing, the Veteran provided sworn testimony that 
he was no longer able to work as a boilermaker, or in any similar 
position, after his 2002 right knee replacement.  See Board 
Hearing Trans., pp. 4-6, May 17, 2010.  

The evidence of record confirms that following his January 2002 
right knee replacement, the Veteran was medically advised to 
"avoid any impact activities to the joint," as evidenced in a 
January 2003 statement from private physician, C.B., M.D.  A 
February 2008 VA examiner also noted that the Veteran's 
orthopedic disorders resulted in "pain and difficulty with 
squatting, kneeling, and climbing."  Additionally, in an October 
2008 statement, Dr. B details the nature of the Veteran's 
bilateral knee, right hip and arthritic problems and opines that 
because of these disorders the Veteran is "totally and 
permanently disabled from any occupation whatsoever."  This 
medical evidence, especially the explicit opinions of the Dr. B, 
tends to support the Veteran's claim that he is unable to secure 
or maintain gainful employment, due to his service-connected 
disabilities.

The present claim for a TDIU is further supported by the lay 
statements of the Veteran.  In sworn testimony before the Board, 
the Veteran reported that the nature of his employment required 
"[a] lot of bending," and that this activity resulted in knee 
pain.  Board Hearing Trans., p. 6.  The Veteran also testified 
that his knee symptoms increased in severity following his 2002 
right knee replacement.  Id.  The Board finds the Veteran's lay 
statements, to the extent related to symptoms and the perception 
of the impact these symptoms had on his prior employment, to be 
competent and credible.  See Savage v. Gober, 10 Vet. App. 495-97 
(1997).
 
The Board acknowledges that the Veteran's nonservice-connected 
spinal stenosis and neurogenic claudication may adversely impact 
his ability to work.  However, the Board is unable to discern to 
what extent the Veteran's service-connected disabilities as 
opposed to his nonservice-connected disabilities impact his 
ability to work.  Consequently, the Board must conclude that the 
Veteran's inability to work is solely attributable to his 
service-connected disabilities.  See Howell v. Nicholson, 19 
Vet.App. 535, 540 (2006); see also Mittleider v. West, 11 Vet 
.App. 181, 182 (1998) (application of benefit of the doubt 
doctrine requires Secretary to attribute inseparable disabilities 
to claimant's service-connected disability).  For these reasons, 
the Board finds that the Veteran meets the criteria for a TDIU.  


ORDER

A TDIU is granted, subject to the laws and regulations governing 
the award of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


